Powell, J.
The case was tried first before a magistrate, and then before a jury in the justice’s court. The evidence demanded a verdict for the defendant, but the jury found in favor of the plaintiff. The defendant took the ease, by certiorari, to the superior court. The judge of the superior court rendered a final judgment in favor of the defendant, but added a direction that the magistrate dismiss the action in his court. Held, that the judge should not have rendered final judgment, but should have sustained the certiorari, and should have sent the case back to the justice’s court for another trial, with direction that if the evidence on the next trial was substantially the same as that on the former trial, the jury should render a verdict in favor of the defendant. Holmes v. Pye, 107 Ga. 784 (33 S. E. 816); Baker v. Kendrick, ante, 382 (71 S. E. 498). Judgment reversed.